



Exhibit 10.1
3,000,000 Shares
DIAMONDBACK ENERGY, INC.
Common Stock
UNDERWRITING AGREEMENT
August 9, 2017
CREDIT SUISSE SECURITIES (USA) LLC
As Representative of the Several Underwriters,
c/o Credit Suisse Securities (USA) LLC,
Eleven Madison Avenue,
New York, N.Y. 10010-3629
Ladies and Gentlemen:
1. Introductory. Certain stockholders of Diamondback Energy, Inc., a Delaware
corporation (the “Company”), named in Schedule A-2 attached hereto (each
individually a “Selling Stockholder” and, collectively, the “Selling
Stockholders”), agree with the several Underwriters named in Schedule A-1 hereto
(the “Underwriters”) to sell to the several Underwriters 3,000,000 shares (the
“Firm Securities”) of the Company’s common stock, par value $0.01 per share (the
“Securities”). The Selling Stockholders also agree to issue and sell to the
Underwriters, at the option of the Underwriters, an aggregate of not more than
450,000 additional shares of the Company’s common stock (such 450,000 additional
shares of common stock being hereinafter referred to as the “Optional
Securities”), as set forth in Section 4 of this Agreement. The Firm Securities
and the Optional Securities are herein collectively called the “Offered
Securities.”
2. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the several Underwriters that:
(i)  Filing and Effectiveness of Registration Statement; Certain Defined Terms.
The Company has filed with the Commission a registration statement on Form S-3
(No. 333-218346), including a related prospectus or prospectuses, covering the
registration of the Offered Securities under the Act, which has become
effective. “Registration Statement” at any particular time means such
registration statement in the form then filed with the Commission, including any
amendment thereto, any document incorporated by reference therein and all 430B
Information and all 430C Information with respect to such registration
statement, that in any case has not been superseded or modified. “Registration
Statement” without reference to a time means the Registration Statement as of
the Effective Time. For purposes of this definition, 430B Information shall be
considered to be included in the Registration Statement as of the time specified
in Rule 430B.
For purposes of this Agreement:
“430B Information” means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430B(e) or retroactively
deemed to be a part of the Registration Statement pursuant to Rule 430B(f).
“430C Information” means information included in a prospectus then deemed to be
a part of the Registration Statement pursuant to Rule 430C.
“Act” means the Securities Act of 1933, as amended.











--------------------------------------------------------------------------------




“Applicable Time” means 7:00 P.M. (Eastern time) on the date of this Agreement.
“Closing Date” has the meaning defined in Section 4 hereof.
“Commission” means the Securities and Exchange Commission.
“Effective Time” of the Registration Statement relating to the Offered
Securities means the time of the first contract of sale for the Offered
Securities.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Final Prospectus” means the Statutory Prospectus that discloses the public
offering price, other 430B Information and other final terms of the Offered
Securities and otherwise satisfies Section 10(a) of the Act.
“General Use Issuer Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors,
as evidenced by its being so specified in Schedule B to this Agreement.
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Offered Securities in the form filed or
required to be filed with the Commission or, if not required to be filed, in the
form retained in the Company’s records pursuant to Rule 433(g).
“Limited Use Issuer Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not a General Use Issuer Free Writing Prospectus.
“Rules and Regulations” means the rules and regulations of the Commission.
“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002, as
amended (“Sarbanes-Oxley”), the Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the rules
of the NASDAQ Global Select Market (“Exchange Rules”).
“Statutory Prospectus” with reference to any particular time means the
prospectus relating to the Offered Securities that is included in the
Registration Statement immediately prior to that time, including any document
incorporated by reference therein and all 430B Information and all 430C
Information with respect to the Registration Statement. For purposes of the
foregoing definition, 430B Information shall be considered to be included in the
Statutory Prospectus only as of the actual time that form of prospectus
(including a prospectus supplement) is filed with the Commission pursuant to
Rule 424(b) and not retroactively.
Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Act.
(ii)  Compliance with the Requirements of the Act. (i) (A) At the time the
Registration Statement initially became effective, (B) at the time of each
amendment thereto for the purposes of complying with Section 10(a)(3) of the Act
(whether by post-effective amendment, incorporated report or form of
prospectus), (C) at the Effective Time relating to the Offered Securities and
(D) on the Closing Date, the Registration Statement conformed, and will conform,
in all material respects to the requirements of the Act and the Rules and
Regulations and did not and will not include any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and (ii) (A) on its
date, (B) at the time of filing the Final Prospectus pursuant to Rule 424(b) and
(C) on the Closing Date, the Final Prospectus will


2









--------------------------------------------------------------------------------




conform in all material respects to the requirements of the Act and the Rules
and Regulations, and will not include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The preceding sentence does not apply to statements
in or omissions from any such document based upon written information furnished
to the Company by any Underwriter through the Representative specifically for
use therein, it being understood and agreed that the only such information is
that described as such in Section 9(b) hereof.
(iii) Filing Fees. The Company has paid or shall pay the required Commission
filing fees relating to the Offered Securities within the time required by Rule
456(b)(1) and otherwise in accordance with Rules 456(b) and 457(r).
(iv) Ineligible Issuer Status. (i) At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2)) of the Offered Securities
and (ii) at the date of this Agreement, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405, including (x) the Company or any
other subsidiary in the preceding three years not having been convicted of a
felony or misdemeanor or having been made the subject of a judicial or
administrative decree or order as described in Rule 405 and (y) the Company in
the preceding three years not having been the subject of a bankruptcy petition
or insolvency or similar proceeding, not having had a registration statement be
the subject of a proceeding under Section 8 of the Act and not being the subject
of a proceeding under Section 8A of the Act in connection with the offering of
the Securities, all as described in Rule 405.
(v) General Disclosure Package. As of the Applicable Time, neither (i) the
General Use Issuer Free Writing Prospectus(es) issued at or prior to the
Applicable Time and the preliminary prospectus supplement, dated August 8, 2017,
including the base prospectus, dated May 30, 2017 (which is the most recent
Statutory Prospectus distributed to investors generally), and the other
information, if any, stated in Schedule B to this Agreement to be included in
the General Disclosure Package, all considered together (collectively, the
“General Disclosure Package”), nor (ii) any individual Limited Use Issuer Free
Writing Prospectus, when considered together with the General Disclosure
Package, included any untrue statement of a material fact or omitted to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
preceding sentence does not apply to statements in or omissions from any
Statutory Prospectus or any Issuer Free Writing Prospectus in reliance upon and
in conformity with written information furnished to the Company by (x) any
Underwriter through the Representative or by (y) any Selling Stockholder
specifically for use therein, it being understood and agreed that the only such
information furnished by any Underwriter or Selling Stockholder consists of the
information described as such in Sections 9(c) and 9(b) hereof, respectively.
(vi) Issuer Free Writing Prospectuses. Each Issuer Free Writing Prospectus, as
of its issue date and at all subsequent times through the completion of the
public offer and sale of the Offered Securities or until any earlier date that
the Company notified or notifies the Representative as described in the next
sentence, did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information then contained in
the Registration Statement. If at any time following issuance of an Issuer Free
Writing Prospectus, at a time when a prospectus relating to the Offered
Securities is (or but for the exemption in Rule 172 would be) required to be
delivered under the Act by any Underwriter or dealer, there occurred or occurs
an event or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information then contained in the
Registration Statement or as a result of which such Issuer Free Writing
Prospectus, if republished immediately following such event or development,
would include an untrue statement of a material fact or omitted or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, (i) the
Company has promptly notified or will promptly notify the Representative and
(ii) the Company has promptly


3









--------------------------------------------------------------------------------




amended or will promptly amend or supplement such Issuer Free Writing Prospectus
to eliminate or correct such conflict, untrue statement or omission.
(vii) Good Standing of the Company. The Company has been duly incorporated and
is existing and in good standing under the laws of the State of Delaware, with
power and authority (corporate and other) to own and/or lease its properties and
conduct its business as described in the General Disclosure Package; and the
Company is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except where the
failure to so qualify or to be in good standing in such other jurisdictions
would not, individually or in the aggregate, result in a material adverse effect
on the condition (financial or otherwise), results of operations, business,
properties or prospects of the Company and its subsidiaries taken as a whole
(“Material Adverse Effect”).
(viii) Subsidiaries. The Company’s “significant” subsidiaries, as defined in
Rule 1-02 of Regulation S-X, immediately prior to the closing of the offering
contemplated by this Agreement, will be Diamondback E&P LLC, Diamondback O&G LLC
and Viper Energy Partners LP (“Viper”). Each such subsidiary has been duly
formed and is existing and in good standing under the laws of the jurisdiction
of its organization with the limited liability company or limited partnership
power and authority, as applicable, to own and/or lease its properties and
conduct its business as described in the General Disclosure Package; and each
such subsidiary is duly qualified to do business as a foreign limited liability
company, in good standing in all other jurisdictions in which its ownership or
lease of property or the conduct of its business requires such qualification,
except where the failure to so qualify or be in good standing in such other
jurisdictions would not result in a Material Adverse Effect; all of the limited
liability company interests or limited partnership interests, as the case may
be, in each such subsidiary of the Company have been duly authorized and validly
issued in accordance with constituent documents of each subsidiary and are fully
paid (to the extent required under such subsidiary’s limited liability company
agreement or limited partnership agreement, as the case may be) and
non-assessable (except as such non-assessability may be affected by Sections
18-607 and 18-804 of the Delaware Limited Liability Company Act with respect to
those significant subsidiaries of the Company that are limited liability
companies and by Sections 17-303, 17-607 and 17-804 of the Delaware Revised
Uniform Limited Partnership Act with respect to that significant subsidiary of
the Company that is a limited partnership); and, except as otherwise disclosed
in the General Disclosure Package with respect to the pledge thereof in
connection with the Company’s and Viper’s respective revolving credit
facilities, the issuance and sale of 5,750,000 common units representing limited
partnership interests of Viper in connection with the closing of Viper’s initial
public offering on June 23, 2014 and any additional common units issued by Viper
in subsequent offerings or pursuant to Viper’s equity compensation plans, the
equity interests in each such subsidiary will be owned by the Company, directly
or through subsidiaries, free from liens, encumbrances and defects.
(ix) Offered Securities. The Offered Securities and all other outstanding shares
of capital stock of the Company have been duly authorized; the authorized equity
capitalization of the Company is as set forth in the General Disclosure Package;
all outstanding shares of capital stock of the Company, including the Offered
Securities, are validly issued, fully paid and nonassessable, and conform to the
information in the General Disclosure Package and the Offered Securities will
conform to the description of such Offered Securities contained in the Final
Prospectus; the stockholders of the Company have no preemptive rights with
respect to the Securities; and none of the outstanding shares of capital stock
of the Company have been issued in violation of any preemptive or similar rights
of any security holder. Except as disclosed in the Registration Statement and
the General Disclosure Package, there are no outstanding (A) securities or
obligations of the Company convertible into or exchangeable for any capital
stock of the Company, (B) warrants, rights or options to subscribe for or
purchase from the Company any such capital stock or any such convertible or
exchangeable securities or obligations or (C) obligations of the Company to
issue or sell any shares of capital stock, any such convertible or exchangeable
securities or obligations or any such warrants, rights or options. The Company
has not, directly or indirectly, offered or sold any of the Offered Securities
by means


4









--------------------------------------------------------------------------------




of any “prospectus” (within the meaning of the Act and the Rules and
Regulations) or used any “prospectus” or made any offer (within the meaning of
the Act and the Rules and Regulations) in connection with the offer or sale of
the Offered Securities, in each case other than the preliminary prospectus
supplement referred to in Section 2(v) hereof.
(x) Other Offerings. Except as disclosed in the Registration Statement and the
General Disclosure Package, and shares issued or issuable under the Company’s
2012 Equity Incentive Plan and the 2016 Amended and Restated Equity Plan, the
Company has not sold, issued or distributed any common shares during the
six-month period preceding the date hereof, including any sales pursuant to Rule
144A under, or Regulation D or S of, the Act.
(xi) No Finder’s Fee. Except as disclosed in the General Disclosure Package,
there are no contracts, agreements or understandings between the Company and any
person that would give rise to a valid claim against the Company or any
Underwriter for a brokerage commission, finder’s fee or other like payment in
connection with this offering.
(xii) Registration Rights. Except as disclosed in the General Disclosure
Package, there are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
file a registration statement under the Act with respect to any securities of
the Company owned or to be owned by such person or to require the Company to
include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Act (collectively,
“registration rights”), and any person to whom the Company has granted
registration rights has agreed not to exercise such rights until after the
expiration of the Lock-Up Period referred to in Section 6(k) hereof.
(xiii) Listing. The Securities are listed on the NASDAQ Global Select Market.
(xiv) Absence of Further Requirements. No consent, approval, authorization, or
order of, or filing or registration with, any person (including any governmental
agency or body or any court) is required to be obtained or made by the Company
for the consummation of the transactions contemplated by this Agreement in
connection with the sale of the Offered Securities, except such as have been
obtained, or made and such as may be required under state securities laws or by
the Financial Industry Regulatory Authority (“FINRA”).
(xv) Title to Property. Except as disclosed in the General Disclosure Package,
the Company and its subsidiaries have (i) good and defensible title to all of
the interests in oil and gas properties underlying the Company’s estimates of
its net proved reserves contained in the General Disclosure Package and (ii)
good and marketable title to all other real and personal property reflected in
the General Disclosure Package as assets owned by them, in each case free and
clear of all liens, encumbrances and defects except such as (x) are described in
the General Disclosure Package with respect to the Company’s revolving credit
facility, (y) are liens and encumbrances under operating agreements, unitization
and pooling agreements, production sales contracts, farmout agreements and other
oil and gas exploration, participation and production agreements, in each case
that secure payment of amounts not yet due and payable for the performance of
other unmatured obligations and are of a scope and nature customary in the oil
and gas industry or arise in connection with drilling and production operations,
or (z) do not materially affect the value of the properties of the Company and
its subsidiaries and do not interfere in any material respect with the use made
or proposed to be made of such properties by the Company or its subsidiaries;
any other real property and buildings held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases,
with such exceptions as are not material and do not interfere in any material
respect with the use made and proposed to be made of such property and buildings
by the Company or its subsidiaries; and the working interests derived from oil,
gas and mineral leases or mineral interests that constitute a portion of the
real property held or leased by the Company and its


5









--------------------------------------------------------------------------------




subsidiaries, reflect in all material respects the rights of the Company and its
subsidiaries to explore, develop or produce hydrocarbons from such real property
in the manner contemplated by the General Disclosure Package, and the care taken
by the Company and its subsidiaries with respect to acquiring or otherwise
procuring such leases or other property interests was generally consistent with
standard industry practices in the areas in which the Company and its
subsidiaries operate for acquiring or procuring leases and interests therein to
explore, develop or produce hydrocarbons. With respect to interests in oil and
gas properties obtained by or on behalf of the Company and its subsidiaries that
have not yet been drilled or included in a unit for drilling, the Company and
its subsidiaries have carried out such title investigations in accordance with
the reasonable practice in the oil and gas industry in the areas in which the
Company and its subsidiaries operate.
(xvi) Rights-of-Way. The Company and its subsidiaries have such consents,
easements, rights-of-way or licenses from any person (collectively,
“rights-of-way”) as are necessary to enable the Company to conduct its business
in the manner described in the General Disclosure Package, subject to
qualifications as may be set forth in the General Disclosure Package, except
where failure to have such rights-of-way would not have, individually or in the
aggregate, a Material Adverse Effect.
(xvii) Reserve Engineers. Ryder Scott Company, L.P., a reserve engineer that
prepared reserve reports on estimated net proved oil and natural gas reserves
held by the Company as of December 31, 2016, December 31, 2015 and as of
December 31, 2014 was, as of the date of preparation of such reserve reports,
and is, as of the date hereof, an independent petroleum engineer with respect to
the Company.
(xviii) Reserve Report Information. The information contained in the General
Disclosure Package regarding estimated proved reserves is based upon the reserve
reports prepared by Ryder Scott Company, L.P. The information provided to Ryder
Scott Company, L.P. by the Company, including, without limitation, information
as to: production, costs of operation and development, current prices for
production, agreements relating to current and future operations and sales of
production, was true and correct in all material respects on the dates that such
reports were made. Such information was provided to Ryder Scott Company, L.P. in
accordance with all customary industry practices.
(xix) Reserve Reports. The reserve reports prepared by Ryder Scott Company, L.P.
setting forth the estimated proved reserves attributed to the oil and gas
properties of the Company accurately reflect in all material respects the
ownership interests of the Company in the properties therein. Other than normal
production of reserves, intervening market commodity price fluctuations,
fluctuations in demand for such products, adverse weather conditions,
unavailability or increased costs of rigs, equipment, supplies or personnel, the
timing of third party operations and other facts, in each case in the ordinary
course of business, and except as disclosed in the General Disclosure Package,
the Company is not aware of any facts or circumstances that would result in a
material adverse change in the aggregate net reserves, or the present value of
future net cash flows therefrom, as described in the General Disclosure Package
and the reserve reports; and estimates of such reserves and present values as
described in the General Disclosure Package and reflected in the reserve reports
comply in all material respects with the applicable requirements of Regulation
S-X and Subpart 1200 of Regulation S-K under the Securities Act.
(xx) Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of this Agreement and the sale of the
Offered Securities will not result in a breach or violation of any of the terms
and provisions of, or constitute a default or a Debt Repayment Triggering Event
(as defined below) under, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (i) the charter or by-laws or similar organizational
documents of the Company or any of its subsidiaries, (ii) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any of its subsidiaries or any
of their properties,


6









--------------------------------------------------------------------------------




or (iii) any agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the properties of the Company or any of its
subsidiaries is subject, except in the case of clauses (ii) and (iii), for any
breaches, violations, defaults, liens, charges or encumbrances, which,
individually or in the aggregate, would not result in a Material Adverse Effect;
a “Debt Repayment Triggering Event” means any event or condition that gives, or
with the giving of notice or lapse of time would give, the holder of any note,
debenture, or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.
(xxi) Absence of Existing Defaults and Conflicts. Neither the Company nor any of
its subsidiaries is in violation of its respective charter, by-laws or similar
organizational documents or in default (or with the giving of notice or lapse of
time would be in default) under any existing obligation, agreement, covenant or
condition contained in any indenture, loan agreement, mortgage, lease or other
agreement or instrument to which any of them is a party or by which any of them
is bound or to which any of the properties of any of them is subject, except
such defaults that would not, individually or in the aggregate, result in a
Material Adverse Effect.
(xxii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.
(xxiii) Possession of Licenses and Permits. The Company and its subsidiaries
possess all adequate certificates, authorizations, franchises, licenses and
permits issued by appropriate federal, state, local or foreign regulatory bodies
(collectively, “Licenses”) necessary or material to the conduct of the business
now conducted or proposed in the General Disclosure Package to be conducted by
them, except where the failure to have obtained the same would not result in a
Material Adverse Effect. The Company and each of its subsidiaries are in
compliance with the terms and conditions of all such Licenses, except where the
failure to so comply would not, individually or in the aggregate, result in a
Material Adverse Effect, and have not received any notice of proceedings
relating to the revocation or modification of any Licenses that, if determined
adversely to the Company or any of its subsidiaries, would, individually or in
the aggregate, result in a Material Adverse Effect.
(xxiv) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent that would result in a Material Adverse Effect.
(xxv) Possession of Intellectual Property. The Company and its subsidiaries own,
possess or can acquire on reasonable terms, adequate trademarks, trade names and
other rights to inventions, know-how, patents, copyrights, confidential
information and other intellectual property (collectively, “intellectual
property rights”) necessary to conduct the business now operated by them, or
presently employed by them, and have not received any notice of infringement of
or conflict with asserted rights of others with respect to any intellectual
property rights that, if determined adversely to the Company or any of its
subsidiaries, would, individually or in the aggregate, result in a Material
Adverse Effect.
(xxvi) Environmental Laws. Except as disclosed in the General Disclosure
Package, (a)(i) neither the Company nor any of its subsidiaries is in violation
of, and does not have any liability under, any federal, state, local or non-U.S.
statute, law, rule, regulation, ordinance, code, other requirement or rule of
law (including common law), or decision or order of any domestic or foreign
governmental agency, governmental body or court, relating to pollution, to the
use, handling, transportation, treatment, storage, discharge, disposal or
release of Hazardous Substances (as defined below), to the protection or
restoration of the environment or natural resources, to health and safety
including as such relates to exposure to Hazardous Substances, and to natural
resource damages (collectively, “Environmental Laws”) that would, individually
or in the aggregate, have a Material Adverse Effect,


7









--------------------------------------------------------------------------------




(ii) to the knowledge of the Company, neither the Company nor any of its
subsidiaries own, occupy, operate or use any real property contaminated with
Hazardous Substances, (iii)  neither the Company nor any of its subsidiaries is
conducting or funding any investigation, remediation, remedial action or
monitoring of actual or suspected Hazardous Substances in the environment, (iv)
to the knowledge of the Company, neither the Company nor any of its subsidiaries
is liable or allegedly liable for any release or threatened release of Hazardous
Substances, including at any off-site treatment, storage or disposal site, (v) 
neither the Company nor any of its subsidiaries is subject to any pending, or to
the Company’s knowledge threatened, claim by any governmental agency or
governmental body or person arising under Environmental Laws or relating to
Hazardous Substances, and (vi) the Company and its subsidiaries have received
and are in compliance with all, and have no liability under any, permits,
licenses, authorizations, identification numbers or other approvals required
under applicable Environmental Laws to conduct their business, except in each
case covered by clauses (i)-(vi) such as would not, individually or in the
aggregate, result in a Material Adverse Effect; (b) to the knowledge of the
Company and its subsidiaries there are no facts or circumstances that would
reasonably be expected to result in a violation of, liability under, or claim
pursuant to any Environmental Law that would result in a Material Adverse
Effect; and (c) in the ordinary course of its business, the Company and its
subsidiaries periodically evaluate the effect, including associated costs and
liabilities, of Environmental Laws on the business, properties, results of
operations and financial condition of the Company, and, on the basis of such
evaluation, the Company and its subsidiaries have reasonably concluded that such
Environmental Laws will not, individually or in the aggregate, result in a
Material Adverse Effect. For purposes of this subsection “Hazardous Substances”
means (A) petroleum and petroleum products, by-products or breakdown products,
radioactive materials, asbestos-containing materials, polychlorinated biphenyls
and mold, and (B) any other chemical, material or substance defined or regulated
as toxic or hazardous or as a pollutant, contaminant or waste under
Environmental Laws.
(xxvii) Accurate Disclosure; Exhibits. The statements in the General Disclosure
Package and the Final Prospectus under the headings, “Description of Capital
Stock” and “Material U.S. Federal Income and Estate Tax Considerations for
Non-U.S. Holders,” insofar as such statements summarize legal matters,
agreements, documents or legal or regulatory proceedings discussed therein, are
accurate and fair summaries, in all material respects, of such legal matters,
agreements, documents or legal or regulatory proceedings and present the
information required to be shown. There are no contracts or documents which are
required to be described in the Registration Statement or the General Disclosure
Package pursuant to Form S-3 or to be filed as exhibits to the Registration
Statement pursuant to Item 601 of Regulation S-K which have not been so
described or filed as required, except for such exhibits as would not have a
Material Adverse Effect.
(xxviii) Absence of Manipulation. The Company has not taken, directly or
indirectly, any action that is designed to or that has constituted or that would
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Offered Securities.
(xxix) Statistical and Market-Related Data. Any third-party statistical and
market-related data included or incorporated by reference in the Registration
Statement, a Statutory Prospectus or the General Disclosure Package are based on
or derived from sources that the Company believes to be reliable and accurate.
(xxx) Internal Controls and Compliance with the Sarbanes-Oxley Act. Except as
set forth in the General Disclosure Package, the Company, its subsidiaries and
the Company’s Board of Directors (the “Board”) are in compliance with all
applicable provisions of Sarbanes-Oxley and Exchange Rules. The Company
maintains a system of internal controls, including, but not limited to,
disclosure controls and procedures, internal controls over accounting matters
and financial reporting, an internal audit function and legal and regulatory
compliance controls (collectively, “Internal Controls”) that comply with the
applicable Securities Laws and are sufficient to provide reasonable assurances
that


8









--------------------------------------------------------------------------------




(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. Generally Accepted
Accounting Principles (“GAAP”) and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accounting for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Internal Controls are overseen by
the Audit Committee (the “Audit Committee”) of the Board in accordance with
Exchange Rules. The Company has not publicly disclosed or reported to the Audit
Committee or the Board, and within the next 135 days the Company does not
reasonably expect to publicly disclose or report to the Audit Committee or the
Board, a significant deficiency, material weakness, change in Internal Controls
or fraud involving management or other employees who have a significant role in
Internal Controls, any violation of, or failure to comply with, the Securities
Laws, or any matter which, if determined adversely, would result in a Material
Adverse Effect.
(xxxi) Litigation. Except as disclosed in the General Disclosure Package, there
are no pending actions, suits or proceedings (including any inquiries or
investigations by any court or governmental agency or body, domestic or foreign)
against or affecting the Company, any of its subsidiaries or any of their
respective properties that, if determined adversely to the Company or any of its
subsidiaries, would, individually or in the aggregate, result in a Material
Adverse Effect, or would materially and adversely affect the ability of the
Company to perform its obligations under this Agreement, or which are otherwise
material in the context of the sale of the Offered Securities; and no such
actions, suits or proceedings (including any inquiries or investigations by any
court or governmental agency or body, domestic or foreign) are, to the Company’s
knowledge, threatened or contemplated.
(xxxii) Financial Statements.     The historical financial statements included
or incorporated by reference in the Registration Statement and the General
Disclosure Package present fairly the financial position of the Company and its
consolidated subsidiaries as of the dates shown and the results of operations
and cash flows of the Company and its subsidiaries for the periods shown, and
such financial statements have been prepared in conformity with GAAP, applied on
a consistent basis; and the pro forma financial statements included or
incorporated by reference in the General Disclosure Package have been prepared
in accordance with the applicable accounting requirements of Regulation S-X
under the Act, the assumptions used in preparing the pro forma financial
statements included in the Registration Statement and the General Disclosure
Package provide a reasonable basis for presenting the significant effects
directly attributable to the transactions or events described therein, the
related pro forma adjustments give appropriate effect to those assumptions, and
the pro forma columns therein reflect the proper application of those
adjustments to the corresponding historical financial statement amounts. Grant
Thornton LLP has issued its report on the audited financial statements of the
Company included or incorporated by reference in the Registration Statement,
General Disclosure Package and the Final Prospectus, and is an independent
registered public accounting firm with respect to the Company within the Rules
and Regulations and as required by the Act and the applicable rules and guidance
from the Public Company Accounting Oversight Board (United States), and KPMG LLP
has issued its report on the audited financial statements of Brigham Resources
Operating, LLC incorporated by reference in the Registration Statement, General
Disclosure Package and the Final Prospectus. The other financial and statistical
data included in the Registration Statement, the General Disclosure Package and
the Final Prospectus present fairly, in all material respects, the information
shown therein and such data has been compiled on a basis consistent with the
financial statements presented therein and the books and records of the Company.
The Company does not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations or any “variable
interest entities” within the meaning of Financial Accounting Standards Board
Interpretation No. 46), not disclosed in the Registration Statement, the General
Disclosure Package and the Final Prospectus. There are no financial statements
that are required to be included in the Registration Statement, the General
Disclosure Package or the Final Prospectus that are not included as required.


9









--------------------------------------------------------------------------------




(xxxiii) No Material Adverse Change in Business. Except as disclosed in the
General Disclosure Package, since the end of the period covered by the latest
audited financial statements included or incorporated by reference in the
General Disclosure Package (i) there has been no change, nor any development or
event involving a prospective change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company and its
subsidiaries, taken as a whole, that is material and adverse, (ii) there has
been no dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock, (iii) there has been no material
adverse change in the capital stock, short-term indebtedness, long-term
indebtedness, net current assets or net assets of the Company or any of its
subsidiaries, (iv) there has been no material transaction entered into and there
is no material transaction that is probable of being entered into by the Company
or any of its subsidiaries other than transactions in the ordinary course of
business and (v) there has been no obligation, direct or contingent, that is
material to the Company or any of its subsidiaries taken as a whole, incurred by
the Company or any of its subsidiaries, except obligations incurred in the
ordinary course of business.
(xxxiv) Investment Company Act. The Company is not and, after giving effect to
the offering and sale of the Offered Securities and the application of the
proceeds thereof as described in the General Disclosure Package, will not be an
“investment company” as defined in the Investment Company Act of 1940 (the
“Investment Company Act”).
(xxxv) Ratings. No “nationally recognized statistical rating organization” as
such term is defined for purposes of Section 3(a)(62) of the Exchange Act (i)
has imposed (or has informed the Company that it is considering imposing) any
condition (financial or otherwise) on the Company’s retaining any rating
assigned to the Company or any securities of the Company or (ii) has indicated
to the Company that it is considering any of the actions described in Section
8(d)(ii) hereof.
(xxxvi) Insurance. Except as disclosed in the Registration Statement and the
General Disclosure Package, the Company and its subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company reasonably believes are adequate for the
conduct of their business. All such policies of insurance insuring the Company
and its subsidiaries are in full force and effect. The Company and its
subsidiaries are in compliance with the terms of such policies and instruments
in all material respects; and there are no material claims by the Company or its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause.
Neither the Company nor any of its subsidiaries has any reason to believe that
any of them will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect, except as disclosed in the Registration Statement and
the General Disclosure Package.
(xxxvii) Tax Returns. The Company and its subsidiaries have filed all federal,
state, local and non-U.S. tax returns that are required to be filed or have
requested extensions thereof (except in any case in which the failure so to file
would not result in a Material Adverse Effect); and, except as set forth in the
General Disclosure Package, the Company and its subsidiaries have paid all taxes
(including any assessments, fines or penalties) required to be paid by them,
except for any such taxes, assessments, fines or penalties currently being
contested in good faith or as would not, individually or in the aggregate,
result in a Material Adverse Effect.
(xxxviii) Certain Relationships and Related Transactions. No relationship,
direct or indirect, exists between or among the Company or its subsidiaries on
the one hand, and the directors, officers, stockholders, customers or suppliers
of the Company or its subsidiaries on the other hand, which is required to be
described in the General Disclosure Package which is not so described therein.
The Final Prospectus will contain the same description of the matters set forth
in the preceding sentence contained in the General Disclosure Package.


10









--------------------------------------------------------------------------------




(xxxix) ERISA. The minimum funding standard under Section 302 of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (“ERISA”), has been satisfied by each
“pension plan” (as defined in Section 3(2) of ERISA) which has been established
or maintained by the Company or any of its subsidiaries, and the trust forming
part of each such plan which is intended to be qualified under Section 401 of
the Internal Revenue Code of 1986, as amended, is so qualified; each of the
Company and its subsidiaries has fulfilled its obligations, if any, under
Section 515 of ERISA; neither the Company nor any of its subsidiaries maintain
or are required to contribute to a “welfare plan” (as defined in Section 3(1) of
ERISA) which provides retiree or other post-employment welfare benefits or
insurance coverage (other than “continuation coverage” (as defined in Section
602 of ERISA)); each pension plan and welfare plan established or maintained by
the Company and/or any of its subsidiaries are in compliance with the currently
applicable provisions of ERISA, except where the failure to comply would not
result in a Material Adverse Effect; and neither the Company nor any of its
subsidiaries have incurred or would reasonably be expected to incur any
withdrawal liability under Section 4201 of ERISA, any liability under Section
4062, 4063 or 4064 of ERISA, or any other liability under Title IV of ERISA.
(xl) No Unlawful Payments. None of the Company, any of its subsidiaries or any
director or officer, or to the knowledge of the Company, any agent, employee or
other person associated with or acting on behalf of the Company or any of its
subsidiaries has (A) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(B) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (C) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or (D)
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.
(xli) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the anti-money
laundering statutes of all jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations and guidelines issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or its subsidiaries with respect to the Anti-Money Laundering Laws is
pending or, to the knowledge of the Company or its subsidiaries, threatened.
(xlii) Compliance with OFAC. None of the Company, any of its subsidiaries or any
director or officer, or to the knowledge of the Company, any agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and neither the Company nor any of its
subsidiaries will, directly or indirectly, use the proceeds of the offering and
sale of its Offered Securities under this Agreement, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
3. Representations of the Selling Stockholders. Each of the Selling Stockholders
represents, severally and not jointly and solely as to itself, and agrees with,
the Underwriters that:


(i) Good Standing. Such Selling Stockholder is a validly existing Delaware
limited liability company or Delaware limited partnership, as applicable, is in
good standing under the laws of the jurisdiction of its organization and has the
power and authority to enter into this Agreement and to sell, assign, transfer
and deliver the Offered Securities to be sold by such Selling Stockholder.




11









--------------------------------------------------------------------------------




(ii) Title to Securities. Such Selling Stockholder is, and immediately prior to
the Closing Date will be, the record and beneficial owner of the Offered
Securities to be sold by such Selling Stockholder and, immediately prior to the
Closing Date, will be free and clear of all liens, encumbrances, equities and
claims and, as applicable, has duly endorsed the Offered Securities to be sold
by it in blank, and assuming that the Underwriters acquire their interest in the
Offered Securities to be sold by it without notice of any adverse claim (within
the meaning of Section 8-105 of the New York Uniform Commercial Code (the
“UCC”), the Underwriters, by purchasing the Offered Securities to be delivered
on the applicable Closing Date, by making payment therefor as provided herein,
and having the Offered Securities to be sold by it credited to the securities
account or accounts of the Underwriters maintained with The Depository Trust
Company (the “DTC”) or such other securities intermediary, will have acquired a
security entitlement (within the meaning of Section 8-102(a)(17) of the UCC) to
the Offered Securities to be sold by such selling Stockholder purchased by the
Underwriters, and no action based on an adverse claim (within the meaning of
Section 8-105 of the UCC) may be asserted against the Underwriters with respect
to the Offered Securities to be sold by such Selling Stockholder. Such Selling
Stockholder has and, on each Closing Date hereinafter mentioned will have, good
and valid title to all of the Offered Securities to be delivered by such Selling
Stockholder on such Closing Date.


(iii) Absence of Further Requirements. No consent, approval, authorization or
order of, or filing with, any person (including any governmental agency or body
or any court) is required to be obtained or made by such Selling Stockholder for
the consummation of the transactions contemplated by this Agreement in
connection with the offering and sale of the Offered Securities to be sold by
such Selling Stockholder, except such as have been obtained and made and such as
may be required under the Act or state securities laws.


(iv) Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of this Agreement and the consummation of
the transactions herein contemplated will not result in a breach or violation of
any of the terms and provisions of, or constitute a default under, or result in
the imposition of any lien, charge or encumbrance upon any property or assets of
such Selling Stockholder pursuant to (i) any statute, rule, regulation or order
of any governmental agency or body or any court having jurisdiction over such
Selling Stockholder or any of its properties, (ii) any agreement or instrument
to which such Selling Stockholder is a party or by which such Selling
Stockholder is bound or to which any of the properties of such Selling
Stockholder is subject, or (iii) the certificate of formation, certificate of
limited partnership, limited liability company agreement and limited partnership
agreement, as applicable, or similar constituent, governing or organizational
document of such Selling Stockholder, except in the case of clauses (i) and
(ii), for any breaches, violations, defaults, liens, charges or encumbrances,
which, individually or in the aggregate, would not have a material adverse
effect on the ability of such Selling Stockholder to consummate the transactions
contemplated by this Agreement.


(v) Compliance with Securities Act Requirements. (x) (A) At the time the
Registration Statement initially became effective, (B) at the Effective Time
relating to the Offered Securities and (C) on the Closing Date, the Registration
Statement conformed, and will conform, in all material respects to the
requirements of the Act and the Rules and Regulations, and (y) (A) at the time
the Registration Statement initially became effective, (B) at the Effective Time
relating to the Offered Securities and (C) on the Closing Date, the Registration
Statement and the Final Prospectus did and will conform in all material respects
to the requirements of the Act and the Rules and Regulations, and did not and
will not include any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading. The preceding sentence applies only to such information
furnished to the Company by such Selling Stockholder specifically for use in
connection with the preparation of the Registration Statement, the General
Disclosure Package and the Final Prospectus, such


12









--------------------------------------------------------------------------------




information with respect to such Selling Stockholder is identified under the
heading “Selling Stockholders” (the “Selling Stockholder Information”).


(vi) General Disclosure Package. As of the Applicable Time, neither (A) the
General Disclosure Package nor (B) any individual Limited Use Issuer Free
Writing Prospectus, when considered together with the General Disclosure
Package, included any untrue statement of a material fact or omitted to state
any material fact necessary in order to make the statements herein, in the light
of the circumstances under which they were made, not misleading. The preceding
sentence applies only to the Selling Stockholder Information.


(vii) [Reserved.]


(viii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by such Selling Stockholder.


(ix) No Finder’s Fee. Except as disclosed in the General Disclosure Package,
there are no contracts, agreements or understandings between such Selling
Stockholder and any person that would give rise to a valid claim against such
Selling Stockholder or any Underwriter for a brokerage commission, finder’s fee
or other like payment in connection with this offering.


(x) Absence of Manipulation. Such Selling Stockholder has not taken, directly or
indirectly, any action that is designed to or that has constituted or that would
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Offered Securities.


(xi) No Distribution of Offering Material. Such Selling Stockholder has not
distributed and will not distribute any prospectus or other offering material in
connection with the offering and sale of the Offered Securities.


(xii) [Reserved.]


(xiii) Continued Compliance with Securities Laws. If, at any time when a
prospectus relating to the Offered Securities is (or but for the exemption in
Rule 172 would be) required to be delivered under the Act by any Underwriter or
dealer, any event occurs as a result of which the General Disclosure Package or
the Final Prospectus, as then amended or supplemented, would include an untrue
statement of a material fact with respect to such Selling Stockholders or omit
to state any material fact necessary to make the statements therein not
misleading with respect to such Selling Stockholder, in the light of the
circumstances under which they were made, such Selling Stockholder will promptly
notify the Company and the Representative of such change.


(xiv) Transfer Taxes. There are no transfer taxes or other similar fees or
charges under Federal law or laws of any state or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the sale by such Selling Stockholder of the Offered Securities
to be sold by such Selling Stockholder.


(xv) Lock-Up Agreement. On or prior to the date hereof, such Selling Stockholder
has executed and delivered to the Underwriters an agreement substantially in the
form set forth in Exhibit B hereto. Such agreement has been duly authorized,
executed and delivered by such Selling Stockholder and constitutes the valid and
legally binding obligation of such Selling Stockholder, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles




13









--------------------------------------------------------------------------------




4. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, each Selling Stockholder agrees, severally and not
jointly, to sell to the several Underwriters the number of shares of the Firm
Securities set forth opposite the name of such Selling Stockholder in Schedule
A-2 hereto under the caption “Number of Firm Securities Offered”, and each of
the Underwriters agrees, severally and not jointly, to purchase from the Selling
Stockholders, at a purchase price of $91.98 per share, that number of Firm
Securities set forth opposite the name of such Underwriter in Schedule A-1
hereto under the caption “Number of Firm Securities Offered”.
Each of the Selling Stockholders will deliver the Firm Securities to or as
instructed by the Representative for the accounts of the several Underwriters in
a form reasonably acceptable to the Representative against payment of the
purchase price for such Firm Securities by the Underwriters in Federal (same
day) funds by a wire transfer to an account, at a bank specified by the Company
(and acceptable to the Representative), drawn to the order of such Selling
Stockholder, at the office of Latham & Watkins LLP, 811 Main Street Suite 3700,
Houston, Texas 77002, at 10:00 A.M., New York time, on August 15, 2017, or at
such other time not later than seven full business days thereafter as shall be
agreed upon by the Selling Stockholders and the Representative, such time being
herein referred to as the “First Closing Date.” For purposes of Rule 15c6-1
under the Exchange Act, the First Closing Date (if later than the otherwise
applicable settlement date) shall be the settlement date for payment of funds
and delivery of securities for all the Offered Securities sold pursuant to the
offering. Delivery of the Firm Securities will be made through the facilities of
the DTC unless the Representative shall otherwise instruct.
In addition, upon written notice from the Representative given to the Selling
Stockholders from time to time not more than 30 days subsequent to the date of
the Final Prospectus, the Underwriters may purchase all or less than all of the
Optional Securities at the purchase price per Security to be paid for the Firm
Securities. Such notice shall set forth (i) the aggregate number of shares of
Optional Securities to be sold by the Selling Stockholders as to which the
Underwriters are exercising the option and (ii) the time, date and place at
which the Optional Securities will be delivered (each time for the delivery of
and payment for the Optional Securities being herein referred to as an “Optional
Closing Date,” which may be the First Closing Date) (the First Closing Date and
each Optional Closing Date, if any, being sometimes referred to as a “Closing
Date”). Each Selling Stockholder agrees to sell to the Underwriters the
respective number of Optional Securities specified in the notice in the same
proportion as the number of Firm Securities set forth opposite such Selling
Stockholder’s name bears to the total shares of Firm Securities on Schedule A-2
hereto (subject to adjustment by the Representative in its discretion to
eliminate fractions), and the Underwriters agree, severally and not jointly, to
purchase the same number of Optional Securities. Any Optional Securities shall
be purchased from the Selling Stockholders for the account of each Underwriter
in the same proportion as the number of Firm Securities set forth opposite such
Underwriter’s name bears to the total number of shares of Firm Securities on
Schedule A-1 hereto (subject to adjustment by the Representative in its
discretion to eliminate fractions). No Optional Securities shall be sold or
delivered unless the Firm Securities previously have been, or simultaneously
are, sold and delivered. The right to purchase the Optional Securities or any
portion thereof may be exercised from time to time and to the extent not
previously exercised may be surrendered and terminated at any time upon notice
by the Representative to the Selling Stockholders.
Each Optional Closing Date shall be determined by the Representative but shall
be not later than five full business days after written notice of election to
purchase Optional Securities is given. Each of the Selling Stockholders will
deliver the Optional Securities being purchased by the Underwriters on each
Optional Closing Date to or as instructed by the Representative for the accounts
of the several Underwriters in a form reasonably acceptable to the
Representative, against payment of the purchase price for such Optional
Securities in Federal (same day) funds by a wire transfer to an account, at a
bank acceptable to the Representative, drawn to the order of such Selling
Stockholder, at the above office of Latham & Watkins LLP. The delivery of any
Optional Securities will be made through the facilities of the DTC unless the
Representative shall otherwise instruct.
5. Offering by Underwriters. It is understood that the several Underwriters
propose to offer the Offered Securities for sale to the public as set forth in
the Final Prospectus.


14









--------------------------------------------------------------------------------




6. Certain Agreements of the Company and the Selling Stockholders. Each of the
Company and the Selling Stockholders, as applicable, agree with the Underwriters
that:
(a)  Filing of Prospectuses. The Company has filed or will file each Statutory
Prospectus (including the Final Prospectus) pursuant to and in accordance with
Rule 424(b)(2) (or, if applicable and consented to by the Representative,
subparagraph (3), subparagraph (4) or subparagraph (5)) not later than the
second business day following the earlier of the date it is first used or the
execution and delivery of this Agreement. The Company will advise the
Representative promptly of any such filing pursuant to Rule 424(b) and provide
satisfactory evidence to the Representative of such timely filing. The Company
has complied and will comply with Rule 433.
(b)  Filing of Amendments: Response to Commission Requests. The Company will
promptly advise the Representative of any proposal to amend or supplement at any
time the Registration Statement or any Statutory Prospectus and will not effect
such amendment or supplementation without the Representative’s consent, which
shall not be unreasonably withheld; and the Company will also advise the
Representative promptly of (i) any amendment or supplementation of a
Registration Statement or the Statutory Prospectus, (ii) any request by the
Commission or its staff for any amendment to the Registration Statement, for any
supplement to any Statutory Prospectus or for any additional information, (iii)
the institution by the Commission of any stop order proceedings in respect of
the Registration Statement or the threatening of any proceeding for that
purpose, and (iv) the receipt by the Company of any notification with respect to
the suspension of the qualification of the Offered Securities in any
jurisdiction or the institution or threatening of any proceedings for such
purpose. The Company will use its reasonable best efforts to prevent the
issuance of any such stop order or the suspension of any such qualification and,
if issued, to obtain as soon as possible the withdrawal thereof.
(c)  Continued Compliance with Securities Laws. If, at any time when a
prospectus relating to the Offered Securities is (or but for the exemption in
Rule 172 would be) required to be delivered under the Act by any Underwriter or
dealer, any event occurs as a result of which the Final Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or if it
is necessary at any time to amend the Registration Statement or supplement the
Final Prospectus to comply with the Act, the Company will promptly notify the
Representative of such event and will promptly prepare and file with the
Commission and furnish, at its own expense, to the Underwriters and the dealers
and any other dealers upon request of the Representative, an amendment or
supplement which will correct such statement or omission or an amendment which
will effect such compliance. Neither the Representative’s consent to, nor the
Underwriters’ delivery of, any such amendment or supplement shall constitute a
waiver of any of the conditions set forth in Section 8 hereof.
(d)  Rule 158. As soon as practicable, but not later than 16 months after the
date hereof the Company will make generally available to its security holders an
earnings statement covering a period of at least 12 months beginning after the
date hereof and satisfying the provisions of Section 11(a) of the Act and Rule
158 under the Act.
(e)  Furnishing of Prospectuses. The Company will furnish to the Representative
copies of the Registration Statement, including all exhibits, and upon the
request of the Representative, signed copies of the Registration Statement, any
Statutory Prospectus, and, so long as a prospectus relating to the Offered
Securities is (or but for the exemption in Rule 172 would be) required to be
delivered under the Act, the Final Prospectus and all amendments and supplements
to such documents, in each case in such quantities as the Representative
reasonably requests. The Final Prospectus shall be so furnished within two
business days following the execution and delivery of this Agreement unless
otherwise agreed by the Company and the Representative. All other such documents
shall be so


15









--------------------------------------------------------------------------------




furnished as soon as available. The Company will pay the expenses of printing
and distributing to the Underwriters all such documents.
(f)  Blue Sky Qualifications. The Company shall cooperate with the Underwriters
and counsel for the Underwriters to qualify or register the Offered Securities
for resale under (or obtain exemptions from the application of) the state
securities or blue sky laws of those jurisdictions designated by the
Underwriters, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Offered Securities. The Company shall not be required to
qualify as a foreign corporation or to take any action that would subject it to
general service of process or taxation in any such jurisdiction where it is not
presently qualified or subject to taxation.
(g)  Reporting Requirements. During the period of five years hereafter, the
Company will furnish to the Representative, and upon request, to each of the
other Underwriters, as soon as practicable after the end of each fiscal year, a
copy of its annual report to stockholders for such year; and the Company will
furnish to the Representative (i) as soon as available, a copy of each report
and any definitive proxy statement of the Company filed with the Commission
under the Exchange Act or mailed to stockholders, and (ii) from time to time,
such other information concerning the Company as the Representative may
reasonably request. However, so long as the Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and is
timely filing reports with the Commission on its Electronic Data Gathering,
Analysis and Retrieval system (“EDGAR”), it is not required to furnish such
reports or statements to the Underwriters.
(h)  Payment of Expenses. The Company agrees with the several Underwriters that
the Company will pay all expenses incident to the performance of the obligations
of the Company and the Selling Stockholders under this Agreement, including but
not limited to (i) any filing fees and reasonable attorney’s fees and expenses
incurred by the Company, the Selling Stockholders or the Underwriters in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Offered Securities for
offer and sale under the state securities or blue sky laws of such jurisdictions
as the Representative designates and the preparation and printing of memoranda
relating thereto, (ii) the filing fees incident to, and the reasonable fees and
expenses of counsel for the Underwriters, in an amount not to exceed $20,000, in
connection with the FINRA’s review and approval of the Underwriters’
participation in the offering and distribution of the Offered Securities, (iii)
costs and expenses of the Company’s officers and employees and any other
expenses of the Company and the Selling Stockholders relating to investor
presentations or any “road show” in connection with the offering and sale of the
Offered Securities including, without limitation, any travel expenses of the
Company’s officers and employees, (iv) fees and expenses incident to listing the
Offered Securities on the NASDAQ Global Select Market, (v) fees and expenses in
connection with the registration of the Offered Securities under the Exchange
Act, (vi) expenses incurred in distributing preliminary prospectuses and the
Final Prospectus (including any amendments and supplements thereto) to the
Underwriters and expenses incurred in preparing, printing and distributing any
Issuer Free Writing Prospectuses to investors or prospective investors and (vii)
all other fees, costs and expenses referred to in Item 14 of Part II of the
Registration Statement. Notwithstanding the foregoing sentence, the Selling
Stockholders agree to pay any transfer taxes on the sale by the Selling
Stockholders of the Offered Securities to the Underwriters. Except as provided
in this Agreement, the Underwriters shall pay their own costs and expenses,
including the fees and disbursement of their counsel.
(i) Absence of Manipulation - Selling Stockholders. The Selling Stockholders
will not take, directly or indirectly, any action designed to or that would
constitute or that could reasonably be expected to cause or result in,
stabilization or manipulation of the price of any securities of the Company to
facilitate the sale or resale of the Offered Securities.


16









--------------------------------------------------------------------------------




(j) Absence of Manipulation. The Company will not take, directly or indirectly,
any action designed to or that would constitute or that could reasonably be
expected to cause or result in, stabilization or manipulation of the price of
any securities of the Company to facilitate the sale or resale of the Offered
Securities.
(k)   Restriction on Sale of Securities by the Company. For the period specified
below (the “Lock-Up Period”), the Company will not, directly or indirectly, take
any of the following actions with respect to its Securities or any securities
convertible into or exchangeable or exercisable for any of its Securities
(“Lock-Up Securities”): (i) offer, sell, issue, contract to sell, pledge or
otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue, contract to
sell, contract to purchase or grant any option, right or warrant to purchase
Lock-Up Securities, (iii) enter into any swap, hedge or any other agreement that
transfers, in whole or in part, the economic consequences of ownership of
Lock-Up Securities, (iv) establish or increase a put equivalent position or
liquidate or decrease a call equivalent position in Lock-Up Securities within
the meaning of Section 16 of the Exchange Act or (v) file with the Commission a
registration statement under the Act relating to Lock-Up Securities, or publicly
disclose the intention to take any such action, without the prior written
consent of Credit Suisse Securities (USA) LLC (“Credit Suisse”), except for
issuances of Lock-Up Securities pursuant to the conversion or exchange of
convertible or exchangeable securities or the exercise of warrants or options or
vesting of restricted stock or restricted stock units, in each case outstanding
on the date hereof, grants of employee or director stock options, restricted
stock or restricted stock units pursuant to the terms of a plan in effect on the
date hereof and described in the General Disclosure Package or issuances of
Lock-Up Securities pursuant to the exercise of such options, provided that such
options, stock, units or the Lock-Up Securities issued upon exercise thereof may
not be transferred during the Lock-Up Period. The Lock-Up Period will commence
on the date hereof and continue for 45 days after the date hereof or such
earlier date that Credit Suisse consents to in writing.
7. Free Writing Prospectuses. Each of the Company and the Selling Stockholders
represents and agrees that, unless it obtains the prior consent of the
Representative, and each Underwriter represents and agrees that, unless it
obtains the prior consent of the Company and the Representative, it has not made
and will not make any offer relating to the Offered Securities that would
constitute an Issuer Free Writing Prospectus, or that would otherwise constitute
a “free writing prospectus,” as defined in Rule 405, required to be filed with
the Commission. Any such free writing prospectus consented to by the Company,
the Selling Stockholders and the Representative is hereinafter referred to as a
“Permitted Free Writing Prospectus.” The Company represents that it has treated
and agrees that it will treat each Permitted Free Writing Prospectus as an
“issuer free writing prospectus,” as defined in Rule 433, and has complied and
will comply with the requirements of Rules 164 and 433 applicable to any
Permitted Free Writing Prospectus, including timely Commission filing where
required, legending and record keeping. The Company represents that it has
satisfied and agrees that it will satisfy the conditions in Rule 433 to avoid a
requirement to file with the Commission any electronic road show.
8. Conditions of the Obligations of the Underwriters. The obligations of the
several Underwriters to purchase and pay for the Firm Securities on the First
Closing Date and the Optional Securities to be purchased on each Optional
Closing Date will be subject to the accuracy of the representations and
warranties of the Company and the Selling Stockholders herein (as though made on
such Closing Date), to the accuracy of the statements of the Company’s officers
made pursuant to the provisions hereof, to the performance by the Company and
the Selling Stockholders of their respective obligations hereunder and to the
following additional conditions precedent:
(a)  Comfort Letters. The Representative shall have received letters, dated,
respectively, the date hereof and each Closing Date, of each of Grant Thornton
LLP and KPMG LLP (i) confirming that they are independent public accountants
within the meaning of the Securities Act and are in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X of the Commission, (ii) stating, as of such date (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial


17









--------------------------------------------------------------------------------




information is given in the most recent Statutory Prospectus, as of a date not
more than three days prior to the date hereof), the conclusions and findings of
such firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings and (iii) conforming in all material respects the
conclusion and findings set forth in any initial letter.    
(b) Ryder Scott Comfort Letter. The Representative shall have received letters,
dated, respectively, the date hereof and each Closing Date, of Ryder Scott
Company, L.P. substantially in the form of Schedule C hereto (i) confirming that
as of the date of its reserve reports for the years ended December 31, 2016,
December 31, 2015 and December 31, 2014, it was an independent reserve engineer
for the Company, and that, as of the date of such letter, no information had
come to its attention that could reasonably have been expected to cause it to
withdraw its reserve reports and (ii) otherwise in form and substance acceptable
to the Representative.
(c)  Filing of Prospectus. The Final Prospectus shall have been filed with the
Commission pursuant to Rule 424(b) within the applicable time period prescribed
for such filing in accordance with the Rules and Regulations and Section 6(a)
hereof. No stop order suspending the effectiveness of the Registration Statement
or of any part thereof shall have been issued and no proceeding for that purpose
shall have been instituted or, to the knowledge of the Company or any
Underwriter, shall be contemplated by the Commission.
(d)  No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, there shall not have occurred (i) any change, or any development
or event involving a prospective change, in the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company and its subsidiaries taken as a whole which, in the judgment of the
Representative, is material and adverse and makes it impractical or inadvisable
to market the Offered Securities; (ii) any downgrading in the rating of any debt
securities or preferred stock of the Company by any “nationally recognized
statistical rating organization” (as defined in Section 3(a)(62) of the Exchange
Act), or any public announcement that any such organization has under
surveillance or review its rating of any debt securities or preferred stock of
the Company (other than an announcement with positive implications of a possible
upgrading, and no implication of a possible downgrading, of such rating) or any
announcement that the Company has been placed on negative outlook; (iii) any
change in U.S. or international financial, political or economic conditions or
currency exchange rates or exchange controls the effect of which is such as to
make it, in the judgment of the Representative, impractical to market or to
enforce contracts for the sale of the Offered Securities, whether in the primary
market or in respect of dealings in the secondary market; (iv) any suspension or
material limitation of trading in securities generally on the New York Stock
Exchange or the NASDAQ Global Select Market, or any setting of minimum or
maximum prices for trading on such exchange; (v) or any suspension of trading of
any securities of the Company on the NASDAQ Global Select Market or in the
over-the-counter market; (vi) any banking moratorium declared by any U.S.
federal or New York authorities; (vii) any major disruption of settlements of
securities, payment or clearance services in the United States or any other
country where such securities are listed or (viii) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of the Representative, the effect of any such
attack, outbreak, escalation, act, declaration, calamity or emergency is such as
to make it impractical or inadvisable to market the Offered Securities or to
enforce contracts for the sale of the Offered Securities.
(e)  Opinion of Outside Counsel for the Company. The Representative shall have
received an opinion, dated such Closing Date, of Akin Gump Strauss Hauer & Feld
LLP, counsel for the Company, as to the matters described in Schedule D hereto.


18









--------------------------------------------------------------------------------




(f) Opinion of General Counsel for the Company. The Representative shall have
received an opinion, dated such Closing Date, of Randall J. Holder, General
Counsel for the Company, as to the matters described in Schedule E hereto.
(g) Opinion of Counsel for Underwriters. The Representative shall have received
from Latham & Watkins LLP, counsel for the Underwriters, such opinion or
opinions, dated such Closing Date, with respect to such matters as the
Representative may require, and the Company shall have furnished to such counsel
such documents as they request for the purpose of enabling them to pass upon
such matters.
(h) Opinion of Counsel for the Selling Stockholders. The Representative shall
have received an opinion from Vinson & Elkins LLP, counsel to the Selling
Stockholders, addressed to the Underwriters, dated as of the Closing Date,
substantially in the form attached hereto as Schedule F.
(i) Officer’s Certificate. The Representative shall have received a certificate,
dated such Closing Date, of an executive officer of the Company and a principal
financial or accounting officer of the Company in which such officers shall
state that: the representations and warranties of the Company set forth in
Section 2 of this Agreement are true and correct; the Company has complied with
all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to such Closing Date; no stop order suspending
the effectiveness of the Registration Statement has been issued and no
proceedings for that purpose have been instituted or, to their knowledge and
after inquiry to the Commission, are contemplated by the Commission; and,
subsequent to the date of the most recent financial statements in the General
Disclosure Package, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or otherwise), results of operations, business, properties
or prospects of the Company and its subsidiaries taken as a whole except as set
forth in the General Disclosure Package or as described in such certificate.
(j) CFO Certificate. The Representative shall have received, on the Pricing Date
and the Closing Date, a certificate of the Chief Financial Officer of the
Company, addressed to the Underwriters and in form and substance reasonably
acceptable to the Representative.
(k) Selling Stockholder’s Certificate. The Representative shall have received a
certificate, dated such Closing Date, of an authorized executive officer of each
Selling Stockholder, in which such officer, in such capacity, shall state that
the representations and warranties of such Selling Stockholder set forth in
Section 3 of this Agreement are true and correct as of such Closing Date and
such Selling Stockholder has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to
such Closing Date.
(l)  Lock-Up Agreements. On or prior to the date hereof, the Representative
shall have received lock-up letters in the form of Exhibit A from each of the
executive officers and directors of the Company and in the form of Exhibit B
from each of the Selling Stockholders.
(m) Tax Forms. Each of the Selling Stockholders will deliver to the
Representative a properly completed and executed United States Treasury
Department Form W-9 (or other applicable form or statement specified by the
Treasury Department regulations in lieu thereof).
The Company and the Selling Stockholders will furnish the Representative with
any additional opinions, certificates, letters and documents as the
Representative reasonably requests and conformed copies of documents delivered
pursuant to this Section 8. The Representative may in its sole discretion waive
on behalf of the Underwriters compliance with any conditions to the obligations
of the Underwriters hereunder, whether in respect of an Optional Closing Date or
otherwise.


19









--------------------------------------------------------------------------------




9. Indemnification and Contribution. (a) Indemnification of Underwriters by the
Company. The Company will indemnify and hold harmless each Underwriter, its
partners, members, directors, officers, employees, agents, affiliates and each
person, if any, who controls such Underwriter within the meaning of Section 15
of the Act or Section 20 of the Exchange Act (each, an “Indemnified Party”),
against any and all losses, claims, damages or liabilities, joint or several, to
which such Indemnified Party may become subject, under the Act, the Exchange
Act, other Federal or state statutory law or regulation or otherwise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any part of the Registration Statement at any
time, any Statutory Prospectus as of any time, the Final Prospectus or any
Issuer Free Writing Prospectus, or arise out of or are based upon the omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and will reimburse each Indemnified
Party for any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending against any loss, claim,
damage, liability, action, litigation, investigation or proceeding whatsoever
(whether or not such Indemnified Party is a party thereto), whether threatened
or commenced, and in connection with the enforcement of this provision with
respect to any of the above as such expenses are incurred; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement in or omission or alleged omission from
any of such documents in reliance upon and in conformity with written
information furnished to the Company by any Underwriter through the
Representative specifically for use therein, it being understood and agreed that
the only such information furnished by any Underwriter consists of the
information described as such in subsection (c) below.
(b) Indemnification of Underwriters by Selling Stockholders. Each Selling
Stockholder, severally and not jointly, will indemnify and hold harmless each
Indemnified Party against any and all losses, claims, damages or liabilities,
joint or several, to which such Indemnified Party may become subject, under the
Act, the Exchange Act, other Federal or state statutory law or regulation or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any part of any Registration
Statement at any time, any Statutory Prospectus as of any time, the Final
Prospectus or any Issuer Free Writing Prospectus, or arise out of or are based
upon the omission or alleged omission of a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse each Indemnified Party for any legal or other expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
against any loss, claim, damage, liability, action, litigation, investigation or
proceeding whatsoever (whether or not such Indemnified Party is a party
thereto), whether threatened or commenced, and in connection with the
enforcement of this provision with respect to any of the above as such expenses
are incurred; provided, however, that such Selling Stockholder shall be subject
to such liability only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission is based upon the Selling Stockholder
Information and provided, further, that the liability under this subsection (b)
of such Selling Stockholder shall be limited to an amount equal to the aggregate
gross proceeds after underwriting commissions and discounts, but before
expenses, to such Selling Stockholder from the sale of the Offered Securities
sold by such Selling Stockholder hereunder.
(c) Indemnification of Company and Selling Stockholders. Each Underwriter will
severally and not jointly indemnify and hold harmless the Company, each of its
directors and each of its officers who signs the Registration Statement and each
person, if any, who controls the Company within the meaning of Section 15 of the
Act or Section 20 of the Exchange Act and any Selling Stockholder, each of its
directors and officers and each person, if any, who controls such Selling
Stockholder within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, (each, an “Underwriter Indemnified Party”) against any losses,
claims, damages or liabilities to which such Underwriter Indemnified Party may
become subject, under the Act, the Exchange Act, or other Federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement at any time, any Statutory Prospectus at
any time, the Final Prospectus or any Issuer Free Writing Prospectus or arise
out of or are based


20









--------------------------------------------------------------------------------




upon the omission or the alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by such
Underwriter through the Representative specifically for use therein, and will
reimburse any legal or other expenses reasonably incurred by such Underwriter
Indemnified Party in connection with investigating or defending against any such
loss, claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Underwriter Indemnified Party is a party
thereto), whether threatened or commenced, based upon any such untrue statement
or omission, or any such alleged untrue statement or omission as such expenses
are incurred, it being understood and agreed that the only such information
furnished by any Underwriter consists of the following information in the Final
Prospectus furnished on behalf of each Underwriter: the information contained in
the fourth, seventh, eleventh, fourteenth and fifteenth paragraphs and
information with respect to stabilization transactions appearing in the
sixteenth paragraph, in each case under the caption “Underwriting.”
(d) Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section 9 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against an indemnifying party under subsection (a), (b) or (c) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a), (b) or (c) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a), (b) or (c) above. In
case any such action is brought against any indemnified party and it notifies an
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section 9 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement (i)
includes an unconditional release of such indemnified party from all liability
on any claims that are the subject matter of such action and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act by or on behalf of an indemnified party.
(e) Contribution. If the indemnification provided for in this Section 9 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a), (b) or (c) above, then each indemnifying party shall contribute
to the amount paid or payable by such indemnified party as a result of the
losses, claims, damages or liabilities referred to in subsection (a), (b) or (c)
above (i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Selling Stockholders on the one hand and the
Underwriters on the other from the offering of the Offered Securities pursuant
to this Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and the Selling Stockholders on the one hand and the
Underwriters on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Selling Stockholders on the one hand and the Underwriters on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company and the Selling
Stockholders bear to the total underwriting discounts and commissions received
by the Underwriters. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company, the Selling Stockholders or the
Underwriters and the parties’ relative intent, knowledge, access to information


21









--------------------------------------------------------------------------------




and opportunity to correct or prevent such untrue statement or omission. The
amount paid by an indemnified party as a result of the losses, claims, damages
or liabilities referred to in the first sentence of this subsection (e) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (e). Notwithstanding the
provisions of this subsection (e), no Underwriter shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities underwritten by it and distributed to the public were offered to
the public exceeds the amount of any damages which such Underwriter has
otherwise been required to pay by reason of such untrue statement or omission or
alleged untrue statement or omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations in this subsection (e) to
contribute are several in proportion to their respective underwriting
obligations and not joint. The Company, the Selling Stockholders and the
Underwriters agree that it would not be just and equitable if contribution
pursuant to this Section 9(e) were determined by pro rata allocation (even if
the Underwriters were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this Section 9(e). Each Selling Stockholder’s obligation under
this subsection (e) to contribute shall be limited to an amount equal to the
aggregate gross proceeds after underwriting commissions and discounts, but
before expenses, to such Selling Stockholder from the sale of the Offered
Securities sold by such Selling Stockholder hereunder.
(f) The obligations of the Company and each Selling Stockholder under this
Section 9 shall be several and not joint.
10. Default of Underwriters. If any Underwriter or Underwriters default in their
obligations to purchase Offered Securities hereunder on either the First Closing
Date or any Optional Closing Date and the aggregate number of shares of Offered
Securities that such defaulting Underwriter or Underwriters agreed but failed to
purchase does not exceed 10% of the total number of shares of Offered Securities
that the Underwriters are obligated to purchase on such Closing Date, the
Representative may make arrangements satisfactory to the Company and the Selling
Stockholders for the purchase of such Offered Securities by other persons,
including any of the Underwriters, but if no such arrangements are made by such
Closing Date, the non-defaulting Underwriters shall be obligated severally, in
proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Underwriters agreed but failed to purchase on
such Closing Date. If any Underwriter or Underwriters so default and the
aggregate number of shares of Offered Securities with respect to which such
default or defaults occur exceeds 10% of the total number of shares of Offered
Securities that the Underwriters are obligated to purchase on such Closing Date
and arrangements satisfactory to the Representative, the Company and the Selling
Stockholders for the purchase of such Offered Securities by other persons are
not made within 36 hours after such default, this Agreement will terminate
without liability on the part of any non-defaulting Underwriter or the Company,
except as provided in Section 11 (provided that if such default occurs with
respect to Optional Securities after the First Closing Date, this Agreement will
not terminate as to the Firm Securities or any Optional Securities purchased
prior to such termination). As used in this Agreement, the term “Underwriter”
includes any person substituted for an Underwriter under this Section 10.
Nothing herein will relieve a defaulting Underwriter from liability for its
default.
11. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Selling Stockholders, the Company or its officers and of the several
Underwriters set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Underwriter, the Selling
Stockholders, the Company or any of their respective representatives, officers
or directors or any controlling person, and will survive delivery of and payment
for the Offered Securities. If the purchase of the Offered Securities by the
Underwriters is not consummated for any reason other than solely because of the
termination of this Agreement pursuant to Section 10 hereof, the Company agrees
that the Company will reimburse the Underwriters for all out-of-pocket expenses
(including fees and disbursements of counsel) reasonably incurred by them in
connection with the offering of the Offered Securities, and the respective
obligations of the Company, the Selling Stockholders and the Underwriters
pursuant to Section 9 hereof shall


22









--------------------------------------------------------------------------------




remain in effect. In addition, if any Offered Securities have been purchased
hereunder, the representations and warranties in Section 2 and Section 3 and all
obligations under Section 6 shall also remain in effect.
12. Notices. All communications hereunder will be in writing and, if sent to the
Underwriters, will be mailed, hand delivered or telecopied and confirmed to the
Representative, c/o Credit Suisse Securities (USA) LLC, Eleven Madison Avenue,
New York, N.Y. 10010-3629, Attention:  IBCM-Legal; or, if sent to the Company,
will be mailed, hand delivered or telecopied and confirmed to it at 500 West
Texas, Suite 1200, Midland, Texas 79701 Attention: Randall J. Holder; or if sent
to any of the Selling Stockholders, will be mailed, hand delivered or telecopied
and confirmed to it at 5914 W Courtyard Dr, Suite 200, Austin, TX 78730,
Attention: J Silva; provided, however, that any notice to an Underwriter
pursuant to Section 9 will be mailed, hand delivered or telecopied and confirmed
to such Underwriter.
13. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 9, and no other person
will have any right or obligation hereunder.
14. Representation of Underwriters. The Representative will act for the several
Underwriters in connection with the transactions contemplated by this Agreement,
and any action under this Agreement taken by the Representative will be binding
upon all the Underwriters.
15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.
16. Absence of Fiduciary Relationship. Each of the Company and the Selling
Stockholders acknowledges and agrees that:
(a) No Other Relationship. The Representative has been retained solely to act as
an underwriter in connection with the sale of the Offered Securities and that no
fiduciary, advisory or agency relationship between the Company and the Selling
Stockholders, on the one hand, and the Representative, on the other, has been
created in respect of any of the transactions contemplated by this Agreement or
the Final Prospectus, irrespective of whether the Representative has advised or
is advising the Company and the Selling Stockholders on other matters;
(b) Arms’ Length Negotiations. The price of the Offered Securities set forth in
this Agreement was established by the Selling Stockholders following discussions
and arms-length negotiations with the Representative and the Selling
Stockholders are capable of evaluating and understanding and understand and
accept the terms, risks and conditions of the transactions contemplated by this
Agreement;
(c) Absence of Obligation to Disclose. The Company and the Selling Stockholders
have been advised that the Representative and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company or the Selling Stockholders and that the Representative has no
obligation to disclose such interests and transactions to the Company or the
Selling Stockholders by virtue of any fiduciary, advisory or agency
relationship; and
(d) Waiver. The Company and the Selling Stockholders waive, to the fullest
extent permitted by law, any claims they may have against the Representative for
breach of fiduciary duty or alleged breach of fiduciary duty and agree that the
Representative shall have no liability (whether direct or indirect) to the
Company or the Selling Stockholders in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of the
Company, including stockholders, employees or creditors of the Company.


23









--------------------------------------------------------------------------------




17. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
The Company and the Selling Stockholders hereby submit to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. The Company and the Selling
Stockholders irrevocably and unconditionally waive any objection to the laying
of venue of any suit or proceeding arising out of or relating to this Agreement
or the transactions contemplated hereby in Federal and state courts in the
Borough of Manhattan in the City of New York and irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any such suit or
proceeding in any such court has been brought in an inconvenient forum.
18. Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the
Underwriters are required to obtain, verify and record information that
identifies their respective clients, including the Company and the Selling
Stockholders, which information may include the name and address of their
respective clients, as well as other information that will allow the
Underwriters to properly identify their respective clients.
[Signature Pages Follow]
    




24









--------------------------------------------------------------------------------






If the foregoing is in accordance with the Representative’s understanding of our
agreement, kindly sign and return to the Company and the Selling Stockholders
one of the counterparts hereof, whereupon it will become a binding agreement
among the Company, the Selling Stockholders and the several Underwriters in
accordance with its terms.
Very truly yours,
 
 
 
DIAMONDBACK ENERGY, INC.
 
 
 
By:
/s/ Randall J. Holder
Name:
Randall J. Holder
Title:
Executive Vice President
 
 
 
 
 
 
 
 
 







Signature Page to Underwriting Agreement









--------------------------------------------------------------------------------





BRIGHAM RESOURCES, LLC
 
 
 
By:
/s/ J Silva
Name:
J Silva
Title:
Chief Financial Officer
 
 
 
 
 
 
BRIGHAM RESOURCES UPSTREAM HOLDINGS, LP
 
 
 
By:
Brigham Resources, LLC, its general partner
 
 
 
By:
/s/ J Silva
Name:
J Silva
Title:
Chief Financial Officer









Signature Page to Underwriting Agreement









--------------------------------------------------------------------------------









The foregoing Underwriting Agreement is hereby confirmed and accepted as of the
date first above written.
CREDIT SUISSE SECURITIES (USA) LLC
 
 
 
By:
/s/ Craig Klaasmeyer
Name:
Craig Klaasmeyer
Title:
Managing Director





Signature Page to Underwriting Agreement









--------------------------------------------------------------------------------






SCHEDULE A-1




Underwriter
Number of
Firm Securities
Offered
Number of
Option Securities
Offered
Credit Suisse Securities (USA) LLC
3,000,000
450,000
         Total
3,000,000
450,000





A-1









--------------------------------------------------------------------------------






SCHEDULE A-2


SELLING STOCKHOLDERS






Name and Address of Selling Stockholder


Number of Firm Securities Offered
Number of Optional Securities
Brigham Resources, LLC
5914 W Courtyard Dr, Suite 200, Austin, TX 78730
169,184
25,378
Brigham Resources Upstream Holdings, LP
5914 W Courtyard Dr, Suite 200, Austin, TX 78730
2,830,816
424,622













B-1











--------------------------------------------------------------------------------








SCHEDULE B


1.
Other Information Included in the General Disclosure Package

The following information is also included in the General Disclosure Package:
Firm Securities: 3,000,000 shares
Optional Securities: 450,000 shares
Price per share to the public: As to each investor, the price paid by such
investor.






C-1









--------------------------------------------------------------------------------






SCHEDULE C
The Representative shall have received letters, dated, respectively, the date
hereof and the First Closing Date, of Ryder Scott Company, L.P. confirming that:


1.
They are independent petroleum engineers with respect to Diamondback Energy Inc.
(“Diamondback”). Their employment by Diamondback for work performed in
connection with the Registration Statement and the reports was not on a
contingent basis. At the time of preparation of each of the reports they did not
have, and at the date thereof they do not have, any financial interest in
Diamondback or the properties covered by the reports. No person at their firm is
connected with Diamondback as a promoter, underwriter, voting trustee, director,
officer or employee.

2.
The estimates of reserves, production rates, future income and present worth of
future income as of each Evaluation Date presented in or incorporated by
reference in the Registration Statement correctly reflect their estimates of
those quantities as presented in the reports. The computations made in
connection with the proved reserves in the reports were made in accordance with
the provisions of the then-applicable Rule 4-10 of Regulation S-X and Subpart
1200 of Regulation S-K promulgated by the SEC and have been prepared in a manner
consistent and in compliance with the standards and definitions pertaining to
the estimating and auditing of gas and oil reserves information promulgated by
the SEC.



3.
Nothing has come to their attention since they prepared the reports, as a result
of their activities as independent petroleum engineers for Diamondback or
otherwise, that would lead them to believe that the information set forth in the
reports is incorrect or that there has been a material change in the amounts of
proved developed or proved undeveloped reserves of oil, natural gas or NGLs of
Diamondback as of the date of their letter, as compared with the information set
forth in the reports and as presented in or incorporated by reference in the
Registration Statement, except as a result of normal production, development and
operations after each Evaluation Date by Diamondback. Furthermore, they are not
aware of any additional information that they believe is necessary to be
disclosed in the reports in order to prevent the information set forth therein
from being misleading as of the date of each report.

4.
They have reviewed the following documents or sections of the following
documents in which (i) their firm or (ii) any of the reports are mentioned,
incorporated by reference or indirectly referred to:

•
the Preliminary Prospectus; and

•
Diamondback’s Annual Report on Form 10-K for the fiscal year ended December 31,
2016: “Business—Overview” and “—Oil and Natural Gas Data”; “Risk Factors”; and
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations—Operating Results Overview.”

They have determined that such disclosures, statements and references are
accurate insofar as they pertain to their firm or the reports.
5.
Based on their review described in the preceding paragraph, nothing has been
brought to their attention by Diamondback that would lead them to believe that
there has been a material change in the estimated reserves and income data,
based on the prices and costs furnished by Diamondback as of each Evaluation
Date in connection with the reports and as presented in or incorporated by
reference in the Registration Statement, except for reductions attributable to
actual production and sale of reserves by Diamondback.

6.
The engineering projections included in the reports were based on the latest
available production data. Although they were not requested to review subsequent
data concerning either the performance of the wells or field operations, no
additional information has been brought to their attention that would lead them
to believe that there would be a material change as of the respective Evaluation
Date in proved reserves or future net revenues attributable to Diamondback’s
interests reflected in the reports.



D-1









--------------------------------------------------------------------------------





7.
They have reviewed certain records of Diamondback in connection with the
preparation of the reports and based on that review, no facts have come to their
attention that lead them to believe that the data included or incorporated by
reference in the Registration Statement, insofar as it relates to the reports,
contains any untrue statement of a material fact.





D-2









--------------------------------------------------------------------------------






SCHEDULE D


Form of Akin Gump Strauss Hauer & Feld LLP Opinion


1.
The Company is a corporation that is validly existing and in good standing under
the laws of the State of Delaware, the jurisdiction of its incorporation, and
the Company is duly qualified and is in good standing as a foreign corporation
in each jurisdiction listed on Schedule A hereto.

2.
Each of Diamondback E&P LLC, Diamondback O&G LLC and Viper Energy Partners LP
(each, a “Subsidiary” and, collectively, the “Subsidiaries”) is a limited
liability company or limited partnership that is validly existing and in good
standing under the laws of the State of Delaware, the jurisdiction of its
organization, and is duly qualified and is in good standing as a foreign limited
liability company or limited partnership, as the case may be, in each
jurisdiction listed for such Subsidiary on Schedule A hereto.

3.
The Company has the corporate power and authority to own, lease, hold and
operate its properties and to conduct the business in which it is engaged as
described in the Registration Statement, the Final Prospectus and the General
Disclosure Package. Each Subsidiary has the limited liability company or limited
partnership, as the case may be, power and authority to own, lease, hold and
operate its properties and to conduct the business in which it is engaged as
described in the Registration Statement, the Final Prospectus and the General
Disclosure Package.

4.
The Company (a) has the corporate power to execute, deliver and perform the
Underwriting Agreement, (b) has taken all corporate action necessary to
authorize the execution, delivery and performance of the Underwriting Agreement
and (c) has duly executed and delivered the Underwriting Agreement.

5.
The execution and delivery by the Company of the Underwriting Agreement do not,
and the performance by it of its obligations thereunder will not, (i) whether
with or without the giving of notice or passage of time or both, constitute a
breach of, or default or Debt Repayment Triggering Event under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to, any contract, indenture, mortgage, deed of
trust, loan or credit agreement, note, lease or other agreement or instrument
filed as an exhibit to the Registration Statement, in each case, to which the
Company is a party or by which it is bound, or to which any of the assets,
properties or operations of the Company or the Subsidiaries is subject
(collectively, the “Reviewed Agreements”), (ii) result in a violation of the
Certificate of Incorporation or the Bylaws or the certificate of formation or
limited liability company agreement or the certificate of limited partnership or
limited partnership agreement, as applicable, of any Subsidiary, (iii) result in
the violation of any law, rule or regulation that is an Included Law (as defined
below), or (iv) result in any violation by the Company or the Subsidiaries of
any order, writ, judgment or decree of any governmental authority identified in
Schedule B hereto.

6.
No consent, authorization, approval or other action by, and no notice to or
registration or filing with, any United States Federal or state governmental
authority or regulatory body, or any third party that is a party to any Reviewed
Agreement, is required under any Included Law for the due execution, delivery or
performance by the Company of the Underwriting Agreement, except as have been
obtained or made.

7.
The Company is not, and as a result of the transactions contemplated by the
Underwriting Agreement will not be, required to register as an investment
company under the Investment Company Act of 1940, as amended.

8.
The Offered Securities have been duly authorized by the Company and are validly
issued, fully paid and non-assessable and the Offered Securities were not, when
issued, and are not, as of the date hereof, subject to preemptive rights
pursuant to the DGCL, the Certificate of Incorporation, the Bylaws or any
Reviewed Agreement.

9.
The authorized equity capitalization as set forth in the Certificate of
Incorporation of the Company consists of 200,000,000 shares of common stock, par
value $0.01 per share, and 10,000,000 shares of preferred stock, par value $0.01
per share.



E-1













--------------------------------------------------------------------------------





10.
The Offered Securities conform in all material respects to the description
thereof set forth in the Registration Statement, the General Disclosure Package
and the Final Prospectus.

11.
The Registration Statement became automatically effective under the Securities
Act on May 30, 2017, and the Final Prospectus was filed with the Commission on
August [●], 2017 in accordance with Rule 424(b) under the Securities Act. To our
knowledge, (i) no stop order suspending the effectiveness of the Registration
Statement or any part thereof has been issued and (ii) no proceedings for that
purpose have been instituted or are pending before or contemplated by the
Commission.

12.
The statements in the Final Prospectus and the General Disclosure Package under
the caption “Description of Capital Stock,” insofar as such statements purport
to be summaries of the documents referred to therein, matters of law under
Included Laws or legal proceedings, constitute fair summaries in all material
respects, subject to the qualifications and assumptions stated therein.

13.
The statements made in the General Disclosure Package and the Final Prospectus
under the caption “Material U.S. Federal Income and Estate Tax Considerations
for Non-U.S. Holders,” insofar as they purport to be summaries of the terms of
statutes, rules or regulations, in each case that constitute Included Laws,
constitute fair summaries of the terms of such statutes, rules or regulations in
all material respects, subject to the qualifications and assumptions stated
therein.

14.
To such counsel’s knowledge, no holder of any security of the Company, other
than (i) DB Energy Holdings LLC (“DB Energy”) and certain of its affiliates
pursuant to the Registration Rights Agreement, dated as of October 11, 2012, by
and between the Company and DB Energy, and (ii) Brigham Resources, LLC, Brigham
Resources Operating, LLC and Brigham Resources Upstream Holdings, LP
(collectively, “Brigham”) and certain of Brigham’s affiliates, or their
respective transferees, pursuant to the Registration Rights Agreement, dated as
of February 28, 2017, has any right to require registration of shares of common
stock or any other security of the Company in the Registration Statement.



Negative Assurance
Because the primary purpose of such counsel’s professional engagement was not to
establish or confirm factual matters or financial, accounting, statistical or
reserve information, and because many determinations involved in the preparation
of the Registration Statement, the General Disclosure Package or the Final
Prospectus are of a wholly or partially non-legal character, except as expressly
set forth in paragraphs 10, 12 and 13 of this letter, such counsel is not
passing upon and does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Final Prospectus and such counsel makes no representation that it has
independently verified the accuracy, completeness or fairness of such
statements.
However, in the course of our acting as special counsel to the Company in
connection with its preparation of the Registration Statement, the General
Disclosure Package and the Final Prospectus, prior to the filing of the
Registration Statement, the Preliminary Prospectus and the Final Prospectus,
such counsel reviewed each such document and participated in conferences and
telephone conversations with representatives of the Company, the internal
reserve engineer of the Company, representatives of the independent public
accountants for the Company, representatives of the independent petroleum
engineers of the Company, representatives of the Selling Stockholders,
representatives of the Underwriters and representatives of the Underwriters’
counsel, during which conferences and conversations the contents of the
Registration Statement, the General Disclosure Package and the Final Prospectus
and related matters were discussed, and such counsel reviewed certain corporate
records and documents furnished to such counsel by the Company and certain
documents publicly filed by the Company with the Commission.
Subject to the foregoing, such counsel confirms to you that, on the basis of the
information we gained in the course of performing the services referred to
above:




E-2













--------------------------------------------------------------------------------





(a) Each of the Registration Statement, the General Disclosure Package and the
Final Prospectus, and each amendment or supplement thereto in each case as of
its respective effective or issue date appeared on its face, as supplemented or
amended, to be appropriately responsive in all material respects to the
requirements of the Securities Act and the applicable rules and regulations
thereunder, except that (i) we express no view as to the financial statements
and related notes and schedules or other financial data, accounting data or
reports on the effectiveness of internal control over financial reporting; oil
and gas reserves; or statistical data derived from such financial data or oil
and gas reserves and related future net cash flows contained in or incorporated
by reference in or omitted from the Registration Statement, the Final Prospectus
or the General Disclosure Package and (ii) we express no view of the anti-fraud
provisions of the U.S. Federal securities Laws and the rules and regulations
promulgated under such provisions; and
(b) No facts have come to our attention that cause us to believe that:
(i)
the Registration Statement, as of its most recent effective date, contained an
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;

(ii)
the General Disclosure Package, as of the Applicable Time, contained any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; or

(iii) the Final Prospectus, as of its date and as of the date hereof, contained
or contains any untrue statement of a material fact or omitted or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;
except that in the case of each of clauses (i) – (iii) above, such counsel does
not express any view as to the financial statements and related notes and
schedules or other financial data, accounting data or reports on the
effectiveness of internal control over financial reporting; oil and gas
reserves; or statistical data derived from such financial data or oil and gas
reserves and related future net cash flows contained in or incorporated by
reference in or omitted from the Registration Statement, the Final Prospectus or
the General Disclosure Package.
Included Laws
We express no opinion as to the laws of any jurisdiction other than the Included
Laws. We have made no special investigation or review of any published
constitutions, treaties, statutes, laws, rules or regulations or judicial or
administrative decisions (“Laws”), other than a review of (i) the DGCL, (ii) the
Delaware Limited Liability Company Act, (iii) the Delaware Revised Uniform
Limited Partnership Act, (iv) solely with respect to the opinion expressed in
paragraph 5 of this letter, the Laws of the State of Texas, (v) the Federal
securities Laws of the United States of America and (vi) solely with respect to
the opinion expressed in paragraph 13 of this letter, the Federal tax Laws of
the United States of America. For purposes of this letter, the term “Included
Laws” means the items described in clauses (i), (ii), (iii), (iv), (v) and (vi)
of the preceding sentence that are, in our experience, normally applicable to
transactions of the type contemplated by the Underwriting Agreement. The term
Included Laws specifically excludes (a) Laws of any counties, cities, towns,
municipalities and special political subdivisions, or foreign governments and,
in each case, any agencies thereof, (b) zoning, land use, building and
construction Laws, (c) Federal Reserve Board margin regulations, (d) any
antifraud, environmental, labor, pension, employee benefit, antiterrorism, money
laundering, insurance, antitrust or intellectual property Laws, (e) except to
the extent set forth in paragraphs 7 and 11 of this letter, securities Laws, (f)
except to the extent set forth in paragraph 13 of this letter, tax Laws and (g)
Laws relating to the regulation of the conduct of the business of the Company
and each Subsidiary, including, without limitation, the business of oil and
natural gas exploration and production companies.




E-3













--------------------------------------------------------------------------------






SCHEDULE E
Form of Opinion of General Counsel of the Company
1.
To the knowledge of such counsel, there are no legal or governmental proceedings
required to be described in the Registration Statement, the General Disclosure
Package or the Final Prospectus under the Securities Act and the Rules and
Regulations which are not described as required, or any contracts required to be
described in the Registration Statement, the General Disclosure Package or the
Final Prospectus or to be filed or incorporated by reference as exhibits to the
Registration Statement, in each case under the Securities Act and the Rules and
Regulations, which are not described and filed or incorporated by reference as
required.

2.
To such counsel’s knowledge, (a) the Company is not in material violation of its
certificate of incorporation or bylaws and (b) no material default (or event
which, with the giving of notice or lapse of time would be a default) has
occurred in the due performance or observance by the Company of any of its
material obligations, agreements, covenants or conditions contained in any
contract, indenture, mortgage, loan agreement, note, lease or other agreement or
instrument that is described or referred to in the Registration Statement, the
General Disclosure Package or the Final Prospectus.







F-1











--------------------------------------------------------------------------------






SCHEDULE F
Form of Opinion of Counsel for the Selling Stockholders


1. Each of the Selling Stockholders is a Delaware limited liability company or
limited partnership, as applicable, that is validly existing and in good
standing under the laws of the State of Delaware.


2. Each Selling Stockholder has the power and authority to enter into and
perform its obligations under the Underwriting Agreement. The execution and
delivery of the Underwriting Agreement by each Selling Stockholder, and the
performance by such Selling Stockholder of its obligations thereunder, have been
duly authorized by all necessary limited liability company action or limited
partnership action, as applicable, on the part of such Selling Stockholder. The
Underwriting Agreement has been duly executed and delivered by each Selling
Stockholder.


3. No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Federal or state governmental
authority or agency is required for the due execution and delivery of the
Underwriting Agreement by the Selling Stockholders and the performance by the
Selling Stockholders of their respective obligations under the Underwriting
Agreement except for (i) those that have been obtained or made and (ii) those
that may be required under state securities laws or blue sky laws.


4. Neither the sale of the Offered Securities nor the performance by the Selling
Stockholders of their respective obligations under the Underwriting Agreement
will, to such counsel’s knowledge, (i) with or without the giving of notice or
passage of time or both, conflict with or constitute a default under, any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or any other agreement or instrument known to such counsel to which any
Selling Stockholder is a party or by which it is bound, (ii) result in a
violation of the organizational documents of any Selling Stockholder, (iii)
result in the violation of any law, rule or regulation of any Relevant Law or
(iv) result in any violation of any order, writ, judgment or decree of any
governmental authority known to such counsel and identified in a schedule to
such counsel’s opinion.


5. Assuming that (i) each of the Selling Stockholders has delivered to the
Company’s transfer agent (the “Transfer Agent”) a stock power endorsed in blank
with respect to such Selling Stockholder’s Offered Securities, (ii) each Selling
Stockholder has authorized the Transfer Agent to use the stock power to transfer
such Selling Stockholder’s Offered Securities to the Underwriters or as directed
by the Underwriters and such Selling Stockholder’s Offered Securities have been
so transferred and issued, (iii) the Transfer Agent has acknowledged that it
holds such Offered Securities that were formerly owned by the Selling
Stockholders for the account of the Underwriters, (iv) the Underwriters have
purchased such Offered Securities pursuant to the Underwriting Agreement by
making payment therefor as provided therein, and (v) neither the Underwriters
nor the Transfer Agent have granted a security interest in such Offered
Securities, the Underwriters will have acquired a security entitlement with
respect to such Offered Securities purchased by the Underwriters, and an action
based on an adverse claim to such Offered Securities may not be asserted against
the Underwriters with respect to such Offered Securities if the Underwriters do
not have notice of the adverse claim. As used in this opinion, terms defined in
Article 8 of the Uniform Commercial Code of the State of New York (the “NY UCC”)
shall have the meanings set forth therein, including, without limitation, the
terms “adverse claim,” “notice of an adverse claim,” and “security entitlement,”
which are defined in Sections 8-102(a)(1), 8-105, 8-501(a), 8-102(a)(14) and 8-
102(a)(17) of the NY UCC, respectively.












G-1











--------------------------------------------------------------------------------






Exhibit A
Form of Lock-Up Letter
Diamondback Energy, Inc.
500 West Texas
Midland, Texas 79701
Credit Suisse Securities (USA) LLC,
as Representative of the several Underwriters
named in the Underwriting Agreement specified on Schedule A-1 therein
c/o Eleven Madison Avenue
New York, NY 10010-3629
Ladies and Gentlemen:
As an inducement to the Underwriters to execute the Underwriting Agreement (the
“Underwriting Agreement”), pursuant to which an offering will be made of shares
of common stock, par value $0.01 per share (the “Securities”), of Diamondback
Energy, Inc., and any successor (by merger or otherwise) thereto (the
“Company”), the undersigned hereby agrees that during the period specified in
the following paragraph (the “Lock-Up Period”), the undersigned will not offer,
sell, contract to sell, pledge or otherwise dispose of, directly or indirectly,
any Securities or securities convertible into or exchangeable or exercisable for
any Securities, enter into a transaction which would have the same effect, or
enter into any swap, hedge or other arrangement that transfers, in whole or in
part, any of the economic consequences of ownership of the Securities, whether
any such aforementioned transaction is to be settled by delivery of the
Securities or such other securities, in cash or otherwise, or publicly disclose
the intention to make any such offer, sale, pledge or disposition, or to enter
into any such transaction, swap, hedge or other arrangement, without, in each
case, the prior written consent of Credit Suisse Securities (USA) LLC (“Credit
Suisse”). In addition, the undersigned agrees that, without the prior written
consent of Credit Suisse, it will not, during the Lock-Up Period, make any
demand for or exercise any right with respect to, the registration of any
Securities or any security convertible into or exercisable or exchangeable for
the Securities.
The Lock-Up Period will commence on the date of this Lock-Up Agreement and
continue and include the date 45 days after the public offering date set forth
on the final prospectus used to sell the Securities (the “Public Offering Date”)
pursuant to the Underwriting Agreement.
Any Securities received upon exercise of options or other securities of the
Company granted to the undersigned will also be subject to this Lock-Up
Agreement. Any Securities acquired by the undersigned in the open market will
not be subject to this Lock-Up Agreement; provided that with respect to any sale
or other disposition of such Securities, no filing under the Securities Exchange
Act of 1934 (the “Exchange Act”) (other than on Form 5) or other public
announcement shall be required or shall be voluntarily made by any party in
connection with subsequent sales of such Securities acquired in such open market
transactions during the Lock-Up Period. Additionally, the restrictions in this
Lock-Up Agreement shall not apply to (a) any exercise of options or vesting or
exercise of any other equity-based award, in each case, outstanding on the
Public Offering Date, and in each case under the Company’s equity incentive plan
or any other plan or agreement described in the prospectus included in the
Registration Statement, provided that any Securities received upon such exercise
or vesting will also be subject to this Lock-Up Agreement, (b) the entering into
a written trading plan designed to comply with Rule 10b5-1 of the Exchange Act
(a “Rule 10b5-1 Plan”), provided that no sales are made pursuant to such Rule
10b5-1 Plan that is established on or after the date hereof during the Lock-Up
Period, provided that no filing or public announcement by any party under the
Exchange Act or otherwise shall be required (or shall be voluntarily made in
connection with such Rule 10b5-1 Plan), (c) the sales of Securities or
securities convertible into or exchangeable or exercisable for Securities made
pursuant to a Rule 10b5-1 Plan that is in existence as of the date hereof, (d)
transfers as a bona fide gift or gifts, (e) transfers to a family member, trust,
family limited partnership or family limited liability company for the direct or
indirect benefit of the undersigned or his or her family members, (f) transfers
by testate or intestate succession, (g) if the undersigned is a partnership,
limited liability company or a corporation, transfers to its limited partners,
members or stockholders as part of a distribution, or to any corporation,
partnership or other entity that is its affiliate, (h) the sale (which may be
effected in any manner whatsoever, including pursuant to a Rule 10b5-1 Plan
entered into during the Lock-Up Period), together with sales by other officers
or directors


Ex. A-1











--------------------------------------------------------------------------------





of the Company signing substantially similar agreements, of up to 300,000
Securities in the aggregate, as allocated by the Company, or (i) to the extent
applicable, transfers to the undersigned’s employer, if required by the terms of
such individual’s employment, provided that in each transfer pursuant to clauses
(d)-(g) the transferee agrees to be bound in writing by the terms of this
Lock-Up Agreement prior to such transfer, such transfer shall not involve a
disposition for value and no filing or public announcement by any party (donor,
donee, transferor or transferee) under the Exchange Act or otherwise shall be
required or shall be voluntarily made in connection with such transfer (other
than a filing on a Form 5), provided further, that in the case of clause (i),
the transferee agrees to be bound by the terms of this or a substantially
similar Lock-Up Agreement.
In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Securities if such transfer would constitute a violation or breach of this
Lock-Up Agreement.
This Lock-Up Agreement shall be binding on the undersigned and the successors,
heirs, personal representatives and assigns of the undersigned.
It is understood that if the Underwriting Agreement is executed yet terminates
(other than the provisions thereof that survive termination) prior to payment
for and delivery of the Offered Securities, the undersigned shall be released
from all obligations under this Lock-Up Agreement. Further, this Lock-Up
Agreement shall lapse and become null and void if the Public Offering Date shall
not have occurred on or before September 1, 2017. This agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.
[Signature page follows]


Ex. A-2











--------------------------------------------------------------------------------









Very truly yours,
_____________________________
[Name of director/executive officer]








Ex. A-3











--------------------------------------------------------------------------------






EXHIBIT B


Form of Lock-Up Letter – Selling Stockholders




Diamondback Energy, Inc.
500 West Texas
Midland, Texas 79701


Credit Suisse Securities (USA) LLC
as Representative of the several Underwriters
named in the Underwriting Agreement specified below
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010-3629


Ladies and Gentlemen:


As an inducement to the Underwriters to execute the Underwriting Agreement (the
“Underwriting Agreement”), pursuant to which an offering will be made of shares
of common stock, par value $0.01 per share (the “Securities”), of Diamondback
Energy, Inc., and any successor (by merger or otherwise) thereto, (the
“Company”), the undersigned hereby agrees that during the period specified in
the following paragraph (the “Lock-Up Period”), the undersigned will not offer,
sell, contract to sell, pledge or otherwise dispose of, directly or indirectly,
any Securities or securities convertible into or exchangeable or exercisable for
any Securities, enter into a transaction which would have the same effect, or
enter into any swap, hedge or other arrangement that transfers, in whole or in
part, any of the economic consequences of ownership of the Securities, whether
any such aforementioned transaction is to be settled by delivery of the
Securities or such other securities, in cash or otherwise, or publicly disclose
the intention to make any such offer, sale, pledge or disposition, or to enter
into any such transaction, swap, hedge or other arrangement, without, in each
case, the prior written consent of Credit Suisse Securities (USA) LLC (“Credit
Suisse”). In addition, the undersigned agrees that, without the prior written
consent of Credit Suisse, it will not, during the Lock-Up Period, make any
demand for or exercise any right with respect to, the registration of any
Securities or any security convertible into or exercisable or exchangeable for
the Securities.


The Lock-Up Period will commence on the date of this Lock-Up Agreement and
continue and include the date 45 days after the public offering date set forth
on the final prospectus used to sell the Securities (the “Public Offering Date”)
pursuant to the Underwriting Agreement.


Any Securities received upon exercise of options or other securities of the
Company granted to the undersigned will also be subject to this Lock-Up
Agreement. Any Securities acquired by the undersigned in the open market will
not be subject to this Lock-Up Agreement; provided that with respect to any sale
or other disposition of such Securities, no filing under the Securities Exchange
Act of 1934 (the “Exchange Act”) (other than on Form 5) or other public
announcement shall be required or shall be voluntarily made by any party in
connection with subsequent sales of such Securities acquired in such open market
transactions during the Lock-Up Period. Additionally, the restrictions in this
Lock-Up Agreement shall not apply to (a) any exercise of options or vesting or
exercise of any other equity-based award, in each case, outstanding on the
Public Offering Date, and in each case under the Company’s equity incentive plan
or any other plan or agreement described in the prospectus included in the
Registration Statement, provided that any Securities received upon such exercise
or vesting will also be subject to this Lock-Up Agreement, (b) the entering into
a written trading plan designed to comply with Rule 10b5-1 of the Exchange Act,
provided that no sales are made pursuant to such trading plan during the Lock-Up
Period, provided that no filing or public announcement by any party under the
Exchange Act or otherwise shall be required (or shall be voluntarily made in
connection with such trading plan), (c) transfers as a bona fide gift or gifts,
(d) transfers to a family member, trust, family limited partnership or family
limited liability company for the direct or indirect benefit of the undersigned
or his or her family members, (e) transfers by testate or intestate succession
or (f) if the undersigned is a partnership, limited liability company or a
corporation, transfers to its limited partners, members or stockholders as part
of a distribution, or to any corporation, partnership or other entity that is
its affiliate, provided that in each transfer pursuant to clauses (c) - (f) the
transferee agrees to be bound in writing by the terms of this


Ex. B-1











--------------------------------------------------------------------------------





Lock-Up Agreement prior to such transfer, such transfer shall not involve a
disposition for value and no filing or public announcement by any party (donor,
donee, transferor or transferee) under the Exchange Act or otherwise shall be
required or shall be voluntarily made in connection with such transfer (other
than a filing on a Form 5).


In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Securities if such transfer would constitute a violation or breach of this Lock-
Up Agreement.


This Lock-Up Agreement shall be binding on the undersigned and the successors,
heirs, personal representatives and assigns of the undersigned.


It is understood that if the Underwriting Agreement is executed yet terminates
(other than the provisions thereof that survive termination) prior to payment
for and delivery of the Offered Securities, the undersigned shall be released
from all obligations under this Lock-Up Agreement. Further, this Lock-Up
Agreement shall lapse and become null and void if the Public Offering Date shall
not have occurred on or before September 1, 2017. This agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York.


Very truly yours,




_________________
[Selling Stockholder]


Ex. B-2









